Franklin App. No. 06AP-103, 2006-Ohio-5522 and 2006-0hio-6791. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed December 21, 2006:
“Can the S.B. No. 97 amendments to R.C. 3937.18 be incorporated into an insurance policy dining a two-year guarantee period that commenced subsequent to the S.B. No. 267 amendments to R.C. 3937.18 and R.C. 3937.31, but prior to the S.B. No. 97 amendments?”
Lundberg Stratton and Cupp, JJ., would also hold the cause for the decision in 2005-2277, Shay v. Shay, Fulton App. No. F-05-008, 2005-Ohio-5874.
O’Connor and O’Donnell, JJ., dissent.
The conflict case is Storer v. Sharp, Cuyahoga App. No. 86525, 2006-Ohio-1577.
Sua sponte, cause consolidated with 2006-2271, Advent v. Allstate Ins. Co., Franklin App. No. 06AP-103, 2006-Ohio-5522 and 2006-Ohio-6791.